Title: From George Washington to Joshua Fry, 23 May 1754
From: Washington, George
To: Fry, Joshua



[Great Crossing of the Youghiogheny, Pa.] 23 May, 1754
Sir,

This day I returned from my discoveries down the Youghiogany, which, I am sorry to say, can never be made navigable. We traced the watercourse near thirty miles, with the full expectation of succeeding in the much desired aim; but, at length, we came to a fall, which continued rough, rocky, and scarcely passable, for two miles, and then fell, within the space of fifty yards, nearly forty feet perpendicular.
As I apprehended there would be difficulty in these waters, I sent the soldiers forward upon the road, when I left the camp, which was as soon as they could cross; therefore, no time has

been lost; but the roads are so exceedingly bad, that we proceed very slow.
By concurring intelligence, which we received from the Indians, the French are not above seven or eight hundred strong, and by a late account we are informed, that one half of them were detached in the night, without even the Indians’ knowledge, on some secret expedition; but the truth of this, though it is affirmed by an Indian lately from their fort, I cannot yet vouch for, nor tell where they are bound.
I would recommend, in the strongest terms possible, your writing to the Governor for some of the treaty goods, or any others suitable for the Indians. Nothing can be done without them. All the Indians that come expect presents. The French take this method, which proves very acceptable; besides, if you want one or more to conduct a party, to discover the country, to hunt, or for any particular service, they must be bought; their friendship is not so warm, as to prompt them to these services gratis; and that, I believe, every person, who is acquainted with the nature of Indians, knows. The Indian, that accompanied me down the river, would go no further than the Forks, about ten miles, till I promised him a ruffled shirt, which I must take from my own, and a watch-coat. He said the French always had Indians to show them the woods, because they paid well for so doing; and this may be laid down as a standing maxim amongst them. I think were the goods sent out, and delivered occasionally, as you see cause, that four or five hundred pounds’ worth would do more good, than as many thousands given at a treaty.
I hope I may be excused for offering my opinions so freely, for I can aver we shall get no intelligence, or other services from them, unless we have goods to apply to these uses. I am, &c.
